Citation Nr: 0634905	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  93-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1972 until 
December 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New York, 
New York.

It is noted that the most recently issued supplemental 
statement of the case lists the issue on appeal as 
"entitlement to a compensable evaluation for an acquired 
psychiatric disorder."  However, service connection is not 
presently in effect for a psychiatric disability.  As such, 
the issue on appeal is as characterized on the title page of 
this decision.


REMAND

This matter was previously before the Board in May 1996, 
March 1999 and November 2003.  On those occasions, remands 
were ordered to accomplish additional development.  However, 
such development has not been satisfactorily completed.  
Specifically, the Board in November 2003 noted that the 
veteran had claimed treatment at the VA Medical Center (VAMC) 
in the Bronx, New York in 1975.  It was observed that such 
treatment records were not associated with the claims file.  
Therefore, the Board instructed that efforts be undertaken to 
obtain those treatment records.  It was noted that if no 
records could be found, or if they had been destroyed, 
specific confirmation of that fact should be included in the 
claims file.

In response to the November 2003 remand instructions, 
treatment reports from the Bronx VAMC were procured and added 
to the record.  A VA Form 10-7132 dated in October 2004 
indicates that such records reflected treatment from April 
1987 until October 2004.  However, that document did not 
specifically state that records of treatment from 1975 could 
not be found or had been destroyed.  No other evidence of 
record conclusively demonstrates a negative search for the 
1975 records explicitly identified in the November 2003 Board 
remand.  

Based on the above, it is concluded that the Board's November 
2003 remand instructions have not been adequately complied 
with.  In this regard, it is noted that remand instructions 
of the Board are neither optional nor discretionary.  Indeed, 
the Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, additional 
efforts must be undertaken to determine whether any VA 
treatment records dated in 1975 from the Bronx VAMC are 
outstanding and obtainable.

The Board also observes that, in a November 2005 statement, 
the veteran reported current psychiatric treatment at the VA 
Hospital on 23rd Street in Manhattan.  These records are not 
associated with the claims file.  Therefore, efforts should 
be made to obtain them.  


Accordingly, the case is REMANDED for the following action:

1 .  Contact the records center at the 
Bronx, New York, VAMC and request any 
treatment records of the veteran for the 
year 1975.  If that facility does not 
have any records of treatment for that 
year, or if such records have been 
destroyed, the claims file must clearly 
indicate this fact.


2.  Contact the records center at the VA 
Hospital on 23rd Street in Manhattan and 
request any treatment records of the 
veteran dating from 2005 to the present.  
If no such records are found, the claims 
file must clearly indicate a negative 
search.  


3.  If any additional evidence is 
received, as a result of the above 
actions or otherwise, readjudicate the 
issue on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


